DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of amended claims filed 6/23/22. Claims 1-26 are pending. Claims 1-3, 5, 6, 9-14, 17, 22, and 23 have been amended. Claims 15 and 16 have been cancelled without prejudice. Claim 1 is the independent claim.

Response to Arguments
3. In view of the amendment, the 35USC 112 second paragraph rejection over claim 1 has been overcome.
4. Applicant’s arguments have been fully considered and are persuasive.  In view of the amendments, the prior art rejection has been withdrawn. 
Allowance and reasons for allowance

5. Claim 1 is allowed and the other claims are allowed by virtue of their dependence on claim 1.
6. The following is an examiner’s statement of reasons for allowance: prior art fails to disclose or suggest:
Claim 1:
A thermal radiation detection system, comprising:
a first plurality of infrared sensor elements arranged as a first linear array…,
a second plurality of infrared sensor elements arranged as a second linear array;
a temperature sensing circuit, the temperature sensing circuit configured to
generate signals correlated to temperatures of one or more of the plurality of infrared
sensor elements;
a signal processing circuit, the signal processing circuit configured to generate a
signal usable by an imaging system based on the signals generated by the temperature
sensing circuit and output based on the infrared sensor elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant prior art
7. The closest prior art is by Ishibashi (US 20090134333) discloses a thermal radiation detector with IR sensor elements selected from an In-Ar based photodiode IR detectors. However Ishibashi’s sensor elements are connected in series in order to obtain a large detectable voltage. In the instant invention, there are two linear arrays of detection units and each individual detection unit has an IR sensor element, an amplifier, a temperature sensor and a signal processing unit. Arrays of such detection units are used along an assembly line to inspect articles on the assembly line for the purpose of fast, accurate, low-power consumption quality control.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101. The examiner can normally be reached Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        




/MEENAKSHI S SAHU/Examiner, Art Unit 2884